


Exhibit 10.13


Oceaneering Retirement Investment Plan
TRUST AGREEMENT


    




--------------------------------------------------------------------------------






TABLE OF CONTENTS
Article I - GENERAL    3
Sec. 1.1    Acceptance of Trust    3
Sec. 1.2    Part of Plan    3
Sec. 1.3    Participating Employers    3
Sec. 1.4    Certification of Fiduciaries and Administrator    3
Sec. 1.5    Construction and Applicable Law    4
Article II - TRUST FUND    4
Sec. 2.1    Composition    4
Sec. 2.2    Contributions    4
Article III - TRUSTEE    5
Sec. 3.1    General Responsibility    5
Sec. 3.2    Duties of Trustee    5
Sec. 3.3    Appointment of Ancillary Trustees and Custodians    6
Sec. 3.4    Compensation and Expenses    6
Sec. 3.5    Records and Accountings    6
Sec. 3.6    Record Retention    7
Article IV - INVESTMENTS    7
Sec. 4.1    General Scope of Trustee Powers    7
Sec. 4.2    Appointment of Investment Manager    10
Sec. 4.3    Directions of a Named Fiduciary    12
Sec. 4.4    Directions by Participants and Beneficiaries    14
Sec. 4.5    Loans to Participants    15
Sec. 4.6    Voting and Tendering of Employer Securities    15
Article V - CO-TRUSTEES    16
Sec. 5.1    Co-trustee    16
Sec. 5.2    Bonding    16
Article VI - CHANGE IN TRUSTEE    17
Sec. 6.1    Resignation    17
Sec. 6.2    Removal    17
Sec. 6.3    Successor    17
Sec. 6.4    Duties on Succession    17
Sec. 6.5    Changes in Organization of Trustee    17
Article VII - MISCELLANEOUS    18
Sec. 7.1    Benefits May Not Be Assigned or Alienated    18




--------------------------------------------------------------------------------




Sec. 7.2    Incompetent Payee    18
Sec. 7.3    Evidence    18
Sec. 7.4    Written Direction    18
Sec. 7.5    Dealings of Others with Trustee    18
Sec. 7.6    Audits    19
Sec. 7.7    Trustee Warranty Against Conviction    19
Sec. 7.8    Corporate Change and Litigation    19
Sec. 7.9    Successors    19
Sec. 7.10    Waiver of Notice    19
Sec. 7.11    Headings    19
Sec. 7.12    Use of Compounds of Word “Here”    19
Sec. 7.13    Construed as a Whole    19
Sec. 7.14    Counterparts    19
Sec. 7.15    Fees Paid to Trustee and Affiliates    19
Sec. 7.16    Information Exchange and Security    20
Sec. 7.17    Force Majeure    20
Article VIII - AMENDMENT AND TERMINATION    20
Sec. 8.1    No Diversion    20
Sec. 8.2    Amendment    21
Sec. 8.3    Termination of Plan    21
Sec. 8.4    Transfer to Other Funding Agency    21












--------------------------------------------------------------------------------




OCEANEERING RETIREMENT INVESTMENT PLAN
TRUST AGREEMENT
(Directed Trustee)
This Trust Agreement is made and entered into as of December 31, 2013 for the
Oceaneering Retirement Investment Plan (the “Plan”) by and between Oceaneering
International, Inc. (the “Employer”) and Wells Fargo Bank N.A. (the “Trustee”);
WITNESSETH:
WHEREAS the Employer has established the Plan related to this Trust Agreement;
and
WHEREAS the Employer has appointed the Trustee to serve as trustee with respect
to the Plan pursuant to the trust hereby evidenced in this Trust Agreement (the
“Trust”);
NOW, THEREFORE, in consideration of mutual covenants and agreements herein
contained, the parties agree as follows:
Article I -
GENERAL

Sec. 1.Acceptance of Trust
. The Trustee accepts its appointment as such. Such trusteeship and the terms
hereof shall be effective only after the later of the date the Trust Agreement
is executed or the date the Trustee has received the assets constituting the
Trust from any predecessor trustee. The Trustee shall have no duties or
responsibilities over any assets it does not receive.
Sec. 2.Part of Plan
. This Trust forms a part of the Plan, and is used to fund benefits thereunder.
The Employer warrants that it has furnished the Trustee with a true and correct
copy of the Plan as currently in effect. The Employer agrees that promptly upon
the adoption of any amendment to the Plan it will furnish the Trustee with a
copy of the amendment and with appropriate evidence of its due adoption. No
amendment of the Plan may change the rights, duties, and liabilities of the
Trustee without its written consent. The Trustee may rely on the latest Plan
documents in its possession without further inquiry or verification. If any
provision of the Plan conflicts with any provision of the Trust, the provisions
of the Trust shall control.
Sec. 3.Participating Employers
. If the Plan provides that additional employers may participate in the Plan,
and any such additional employers are actually covered by the Plan, the Employer
and the other employers are referred to herein as the “Participating Employers.”
The Employer, as Plan Administrator, has the authority to act for all
participating employers designated under the Plan, if any, with respect to the
execution of this Agreement. Any expenses connected with the operation or
administration of the Trust Fund may be apportioned among the Participating
Employers in any manner determined by the Employer in its discretion. All
indemnifications herein shall be made jointly and severally by the Participating
Employers. Sec. 8.1 shall apply separately to each Participating Employer.
Sec. 4.Certification of Fiduciaries and Administrator
. The Employer will certify to the Trustee the name of the entity or person(s)
who has the authority to direct the Trustee as to the investment of the Trust
Fund, as well as the name of the person or persons who have the authority on
behalf of the Employer to communicate with the Trustee with respect




--------------------------------------------------------------------------------




to any other matter relating to the Trust. The Employer acknowledges that it is
the Administrator and Named Fiduciary of the Plan within the meaning of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and the
Trustee shall recognize the Employer in both such capacities unless and until
receipt from the Employer of a certification evidencing the appointment of some
other person or persons as Administrator or Named Fiduciary. The Employer shall
provide the Trustee with a specimen signature of each of the persons referred to
above. The Trustee may rely on the latest relevant certification without further
inquiry or verification.
Sec. 5.Construction and Applicable Law
. This Trust is intended to constitute a qualified trust under Section 401(a) of
the Internal Revenue Code of 1986, as amended (the “Code”) and to be entitled to
tax exemption under Section 501(a) thereof. The Trustee may assume, until
advised to the contrary, that the Trust is so qualified and is entitled to such
tax exemption. It is also intended that this Trust be in full compliance with
applicable requirements of ERISA. This Trust Agreement shall be construed and
administered consistent with such intent. It shall also be construed and
administered according to the laws of the state of North Carolina to the extent
that such laws are not preempted by the laws of the United States of America;
and all controversies, disputes, and claims arising hereunder shall be submitted
to a United States Federal District Court in a district covering such state or
part thereof. Capitalized terms, unless defined herein, shall have the same
meaning as in ERISA.
Article II -
TRUST FUND

Sec. 1.Composition
. All property acceptable to the Trustee and received by it to be held in trust
hereunder, together with all investments made and all earnings and accumulations
thereon, shall be held and administered by the Trustee, in trust, in a fund
referred to herein as the “Trust Fund,” in accordance with the terms and
provisions hereof. The Trust Fund shall be held, administered, and disbursed by
the Trustee without distinction between principal and income. Assets transferred
from a predecessor trustee shall remain invested in the same investments,
including in any equity securities of the Trustee, as the predecessor trustee
had utilized unless the Named Fiduciary or Investment Manager directs the
Trustee otherwise. Notwithstanding the preceding sentence, debt securities of
the Trustee shall be disposed of as directed by the Named Fiduciary or
Investment Manager unless such securities are held in an account managed by a
qualified professional asset manager pursuant to prohibited transaction class
exemption 84-14 or subject to another prohibited transaction exemption.
Sec. 2.Contributions
. The Trustee shall accept and deposit cash received on behalf of the Trust
(e.g., transfer from a prior Trustee, contributions, and loan repayments) upon
written direction from the Employer or its authorized agent. The Trustee shall
have no duty to require any contributions to be made to it, to determine that
the contributions (including rollover contributions) received by it comply with
the provisions of the Plan or with any resolution of the board of directors of
the Employer providing therefor, or to collect any contributions payable to it
pursuant to the Plan. The Trustee shall be a directed trustee with respect to
contributions pursuant to ERISA §403(a)(1) and the Plan Administrator shall be
the fiduciary responsible for directing the Trustee regarding any obligation to
collect contributions. The responsibilities of the Trustee shall be limited
solely to the property actually received by it.
Article III -
TRUSTEE

Sec. 1.General Responsibility
. The general responsibilities of the Trustee shall be as follows:




--------------------------------------------------------------------------------




(a)Except as expressly otherwise provided herein, the entity designated by the
Employer shall manage and control the assets of the Plan held in the Trust Fund,
and the Trustee shall be subject to the directions of the Employer as Named
Fiduciary or an Investment Manager, if applicable, at all times regarding the
investments of the Trust Fund and other matters noted herein. Subject to such
direction, The Trustee shall generally have all of the powers of owners with
respect to securities or properties held in the Trust Fund and the Trustee shall
have no authority or power to exercise discretion as to the selection and
retention of investments of the Trust Fund or the acquisition or disposition of
any portion of the Trust Fund. Such discretion and authority shall rest solely
with the Employer as Named Fiduciary or the Investment Manager responsible for
such investments, or with Participants and Beneficiaries if the Plan allows them
to direct the investment of their accrued benefit. The Trustee shall not be
liable for any losses incurred upon investments, provided the Trustee executes
the directions of the Employer as Named Fiduciary, Investment Manger, or
Participant or Beneficiary, as applicable, pursuant to the terms of the Trust.
(b)The Trustee shall hold, administer, invest and reinvest, and disburse the
Trust Fund in accordance with the powers and subject to the restrictions stated
herein.
(c)The Trustee shall disburse monies and other properties from the Trust Fund on
direction of the Plan Administrator at the time or times to the payee or payees
specified by the Plan Administrator in directions to the Trustee in such form as
the Trustee may reasonably require. Such directions may also be issued by a
recordkeeper for the Plan acting as agent for the Plan Administrator for this
purpose. The Trustee shall be under no liability for any distribution made by it
pursuant to such directions and shall be under no duty to make inquiry as to
whether any distribution made by it pursuant to any such direction is made
pursuant to the provisions of the Plan. The receipt by the payee shall
constitute a full acquittance to the Trustee. The Trustee shall have no
responsibility or liability to find Participants and Beneficiaries who have not
claimed benefits due to them; such responsibility shall rest solely with the
Plan Administrator.
(d)The Trustee in its capacity as such shall have no responsibility or authority
with respect to the operation and administration of the Plan, and the rights,
powers and duties of the Trustee shall be governed solely by the terms of this
Trust Agreement without reference to the provisions of the Plan, except for Plan
provisions specifically referred to by this Trust Agreement.
Sec. 2.Duties of Trustee
. The Trustee shall discharge its duties with respect to the Trust solely in the
interests of the Participants and Beneficiaries and for the exclusive purpose of
providing benefits to Participants and their Beneficiaries and defraying
reasonable expenses of administering the Plan.
Sec. 3.Appointment of Ancillary Trustees and Custodians
. The Employer may name an individual or corporate trustee as ancillary trustee
of any property of the Trust Fund if the Trustee consents to the appointment.
Naming of such ancillary trustee shall be subject to formal appointment thereof
by the Employer. Any ancillary trustee so appointed shall have such rights,
powers, discretion, responsibilities, and duties as are delegated to it in the
instrument evidencing the appointment. Any such ancillary trustee shall be
answerable to the Trustee for all monies, assets, or other property entrusted to
it or received by it in connection with the administration of the Trust. The
Employer may remove any such ancillary trustee and may appoint a successor at
any time or from time to time as to any or all of the assets, in each case
subject to formal appointment of the successor by the Employer. Any instrument
designating an ancillary trustee may contain such provisions with respect to
payment of income and principal to the Trust, payment of expenses with respect
to ancillary trust property, termination of the ancillary trust, and
administrative powers of the ancillary trustee as the Employer, in the exercise
of its discretion, may deem appropriate and consistent with the provisions of
this Trust Agreement. The Employer, with the Trustee’s consent, may also direct
the Trustee to utilize the services of a corporate custodian to maintain custody
of all or a portion of the Trust Fund. The Trustee




--------------------------------------------------------------------------------




shall not be liable for any acts or omissions of any custodian appointed by the
Employer and the Employer agrees to indemnify and hold the Trustee harmless
against any liability arising out of the acts or omissions of any custodian that
the Employer directs the Trustee to utilize.
Sec. 4.Compensation and Expenses
. The Trustee shall receive reasonable compensation for services provided under
this agreement as agreed to from time to time with the Employer. The Trustee
shall be entitled to reimbursement for all reasonable and necessary costs,
expenses, and disbursements incurred by it in the performance of such services.
Such compensation and reimbursements shall be paid from the Trust Fund if not
paid directly by the Employer, and shall constitute a lien upon the Trust Fund
until paid.
Sec. 5.Records and Accountings
. The following provisions shall apply to the records and accounting for the
Trust:
(a)The Trustee shall keep accurate records and accounts of all investments,
receipts, and disbursements, and other transactions hereunder, and all records,
books, and accounts relating thereto shall be open to inspection by any person
designated by the Employer at all reasonable times. As soon as reasonably
practicable following the close of each annual accounting period of the Trust,
and as soon as reasonably practicable after the resignation or removal of a
Trustee has become effective, the Trustee shall file with the Employer and with
the Plan Administrator a written or electronic account setting forth all
investments, receipts, disbursements, and other transactions effected by it
during such year, or during the part of the year to the date the resignation or
removal is effective, as the case may be, and containing a description of all
securities purchased and sold, the cost or net proceeds of sale, the securities
and investments held at the end of such period, and the cost of each item
thereof as carried on the books of the Trustee. If the fair market value of an
asset in the Trust Fund is not available when necessary for accounting or
reporting purposes, the fair value of the asset shall be determined in good
faith by the Plan Administrator, assuming an orderly liquidation at the time of
such determination. If there is a disagreement between the Trustee and anyone as
to any act or transaction reported in an accounting, the Trustee shall have the
right to have its account settled by a court of competent jurisdiction.
(b)Upon the expiration of ninety (90) days from the date of filing such annual
or other account, the Trustee shall be forever released and discharged from any
liability or accountability to anyone with respect to the propriety of its acts
or transactions shown in such account except with respect to any acts or
transactions as to which the Plan Administrator shall within such ninety-day
period file with the Trustee a written statement claiming negligence, willful
misconduct or lack of good faith on the part of the Trustee. With respect to
alleged breaches under ERISA (and amendments thereto), the Trustee shall be
entitled to rely upon the statutes of limitations set forth therein.
Sec. 6.Record Retention
. The Trustee shall retain its records relating to the Trust as long as
necessary for the proper administration thereof and at least for any period
required by ERISA or other applicable law.
Article IV -
INVESTMENTS

Sec. 1.General Scope of Trustee Powers
. The Trustee shall have all powers necessary for the performance of its duties,
and pursuant to directions of an entity or person(s) properly authorized to
direct the Trustee, the Trust Fund may be invested in any securities and other
property of whatsoever kind and nature. However, no investments may be directed
by a Participant or Beneficiary in any “collectible” as defined in Code Section
408(m). The Trustee shall have the following rights and powers:




--------------------------------------------------------------------------------




(a)To Carry Securities in Nominee Form. To purchase, hold and carry investments
for the Trust Fund in the name of the Trustee, or in the name of any nominee or
nominees selected by the Trustee, without Trust designation in any such case.
(b)To Vote Securities. To execute and deliver, on behalf of the Trust, any vote
or proxy or similar rights incident to ownership of any securities held by the
Trust, provided that such securities shall be voted only to the extent and as
directed (i) in the case of securities held in Participant directed accounts, by
the Participant or Beneficiary if the Plan permits Participants and
Beneficiaries to vote such securities, (ii) in the case of an Investment
Account, by the Investment Manager for that account, and (iii) in all other
cases, by the Employer. If no written voting directions from the applicable
entity or individual are timely received by the Trustee, such security shall not
be voted. Notwithstanding the foregoing, Employer Securities shall be voted in
accordance with Sec. 4.6. For purposes of this Trust, “similar rights incident
to ownership” shall include the tender of shares, exercise or sale of stock or
subscription rights or conversion privileges, opposition or consent to join in
any plan of reorganization, including becoming a member of any stockholder’s or
bondholder’s committee, or acceptance of new securities issued pursuant to any
plan of reorganization, liquidation, merger or consolidation, or any other
corporate action.
(c)To Segregate Funds for Proper Purposes. To segregate any parts or portion of
the Trust Fund in the investment selected by the Employer, Investment Manager,
or Participant or Beneficiary, as applicable, for ease of proper administration.
(d)To Sue and Defend and Be Indemnified on That Account. To institute or defend
any proceedings at law or in equity concerning the Trust Fund or the assets
thereof at the sole cost and expense of the Trust Fund, and except as provided
below, to compromise, settle and adjust any claims or liabilities asserted by or
against the Trust Fund or the Trustee on such terms and for such sums or amounts
as the Trustee shall deem proper; provided, however, that any action initiated
by the Trustee arising out of the investment of Plan assets shall be commenced
only upon written directions of the Employer. The Employer shall also have the
sole fiduciary responsibility to determine whether the Trust should participate
as a class member in a class action lawsuit and hereby directs the Trustee to
opt in to such classes unless the Employer notifies the Trustee otherwise. The
Employer hereby indemnifies and holds the Trustee harmless against all expenses
and liabilities which the Trustee may sustain or anticipate sustaining when
instituting, maintaining, or defending any suit, action or other legal
proceedings.
(e)To Purchase, Sell or Otherwise Dispose of Assets as Directed. To purchase,
sell, exchange, or otherwise dispose of any investment of the Trust Fund, or of
the several beneficial interests, but solely for such price and on such terms as
the Employer, Investment Manager, or Participant or Beneficiary, as applicable,
may direct.
(f)To Employ Agents, Servants and Attorneys. To select and employ or retain such
agents, servants, or attorneys as necessary or advisable in connection with the
management and operation of the Trust herein created, and to pay fees,
commissions, or salaries incurred on account thereof from the Trust as an
expense of trust administration.
(g)To Value Assets and the Trust Fund.
(1)To determine, as of the last day of each Plan Year and on such additional
dates as designated by the Plan, the fair market value of the assets of the
Trust Fund which are publicly traded, as defined in Treas. Reg.
§54.4975-7(b)(iv). The Trustee is directed to reflect Plan assets received
through an in-kind transfer from a prior trustee in the Trust records of the
Plan at the cost basis provided by the prior trustee and market value as of the
date of transfer. The Trustee may rely on valuations provided to it from
investment funds without undertaking an independent valuation of such funds. The
Trustee shall similarly determine the value of Trust assets invested in its or
its affiliate’s common or collective funds. The Plan Administrator shall have
the sole fiduciary responsibility to value all other Trust assets, including
employer securities, that are not publicly traded as defined above. The Plan
Administrator shall be responsible for hiring an independent appraiser




--------------------------------------------------------------------------------




to assist it in its valuation responsibilities to the extent required by law or
the Plan, deemed prudent by the Plan Administrator. The Plan Administrator shall
provide to the Trustee for the preparation of any trust reports the value of any
assets over which it has valuation responsibility along with any additional
information as requested. The Plan Administrator may have a third party record
keeper act as its agent to inform the trustee of the value of any asset over
which it has valuation responsibility (e.g., participant loans). Any valuation
made by the Trustee or Plan Administrator in good faith shall be binding and
conclusive upon all parties to the Plan and this Trust Agreement and upon all
persons interested or who may become interested, directly, or indirectly, in the
Trust hereby created.
(2)As a matter of convenience, the Trustee may include on its reports the value
of assets for which it does not maintain custody, including but not limited to
investments in common or collective funds not administered by the Trustee,
limited partnerships, and unregulated investment funds (“Special Investment”).
The Trustee may account for a Special Investment by means of “mirror image”
recordkeeping in order to include the Special Investment’s value on a composite
statement for the Plan that includes all of the Plan’s other investments. The
Employer directs the Trustee to report those assets solely as a recordkeeping
item on the account statements. The Trustee is not responsible for the accuracy
of the information provided by the asset’s custodian or other source, and does
not certify that any information provided by the custodian or other source is
true or correct, notwithstanding any subsequent statement to the contrary
regarding the Special Investment. The Employer agrees to indemnify and hold the
Trustee harmless from any and all liability resulting from errors caused by
inaccurate reporting, failure of the asset’s custodian to provide accurate
information, and other errors and omissions related to the information supplied
to the Trustee by the asset’s custodian or other reporting source.
(h)To Distribute Beneficial Interests. To pay to Participants or their
designated Beneficiaries all or a portion of the Participants’ beneficial
interests in the Plan at the direction of the Plan Administrator, and to
withhold and pay any taxes due to the proper taxing authority as required by
law.
(i)To Pay Fees and Expenses. To pay from the Trust Fund all costs, fees,
expenses, taxes, and other charges and expenses of administration and
distribution of the Trust Fund, including the trustee’s own fees, to the extent
such amounts are not paid directly by the Employer. The Trustee shall further be
entitled to reimburse itself for or on account of any such item of disbursement
from the Trust Fund from time to time. To the extent not paid by the Employer,
the Trustee’s fees shall constitute a lien upon the trust fund until paid, and
the Employer hereby authorizes the Trustee to deduct any trustee’s fees that are
60 days or more past due and over which the Employer has not objected in good
faith.
(j)To Hold and Deposit Funds. To hold uninvested such cash funds as is
reasonably necessary during the period of time in which a benefit distribution
or other check is outstanding, an investment transaction is pending, or any
similar transaction is in progress, or as directed by the Employer to meet the
anticipated cash requirements of the Plan from time to time, and to deposit such
funds or any part thereof, either separately or together with other trust funds
under the control of the Trustee in its own deposit department or to deposit the
same in its name as Trustee in such other depositories as the Employer may
direct, without incurring liability for payment of interest thereon,
notwithstanding that the Trustee or a related entity may directly or indirectly
benefit from any float that accrues, all in accordance with usual and customary
banking and fiduciary practices. The Employer acknowledges and approves that any
such float shall constitute part of the Trustee’s compensation for its services
and is in addition to the fees and expenses charged directly to the Employer or
the Plan by the Trustee and its affiliates.
(k)To Provide Ancillary Services. To provide ancillary services to the Trust for
not more than reasonable compensation.
(l)To Use Collective Trust Funds as Directed. Solely pursuant to directions of
an individual or entity authorized to direct the Trustee, to invest in any
collective investment fund or funds, including common and group trust funds,
which consist exclusively of assets of exempt pension and profit sharing trusts
and individual retirement accounts qualified and tax exempt under the Internal
Revenue Code of




--------------------------------------------------------------------------------




1986, including any such fund or funds presently in existence or hereafter
established, and which are maintained by a bank or trust company supervised by a
state or federal agency, notwithstanding that the bank or trust company is the
Trustee, Agent, or is otherwise a party in interest of the Plan, including Wells
Fargo Bank, N.A. or an affiliate of Wells Fargo Bank, N.A. The assets so
invested shall be subject to all the provisions of the instruments establishing
such funds as they may be amended from time to time. Such instruments of group
trusts as they may be amended from time to time are hereby incorporated and made
a part of the governing Plan documents as if fully set forth therein. The
combining of money and other assets of the Trust with money and other assets of
other qualified trusts in such fund or funds is specifically authorized.
(m)To Invest in Mutual Funds. Solely pursuant to directions of an individual or
entity authorized to direct the Trustee, to invest in shares of any registered
investment company whether or not the Trustee or any of its affiliates is an
advisor to, or other service provider to, such company and receives compensation
from such company for the services provided.
(n)To Invest in Employer Securities or Real Property as Directed. Solely
pursuant to directions of an individual or entity authorized to direct the
Trustee, to invest all many part of the Trust Fund in “qualifying employer
securities” or “qualifying employer real property,” as those terms are used in
the Code and ERISA; provided, however, that the Employer shall take any steps
necessary to assure that investments in such securities comply with any
applicable securities laws. If qualifying employer securities or qualifying
employer real property are purchased from or sold to a “disqualified person” or
“party in interest,” as those terms are used in the Code and ERISA, and if there
is no generally recognized market for such securities or property, the purchase
shall be for not more than adequate consideration and the sale shall be for not
less than adequate consideration, as defined under ERISA and regulations
promulgated thereunder and determined in good faith by the Plan Administrator.
If the Plan does not quality under Section 407 of ERISA as an “eligible
individual account plan,” (e.g., post-ERISA money purchase pension plans,
defined benefit plans, or target benefit plans) qualifying employer securities
and qualifying employer real property acquired by the Trust Fund may not exceed
the 10% limit under Section 407 of ERISA.
(o)To Rely upon Instructions and Documents. To rely in good faith upon written
and oral instruction received from the Employer and Plan Administrator, and any
other person or entity that the Trustee determines in good faith to have the
authority to act on behalf of the Employer or Plan Administrator, without duty
to inquire further as to the facts or other information provided it.
(p)To Invest in Life Insurance. To invest in life insurance policies on the
lives of Participants, but only if authorized by the Plan and only as directed
by the Plan Administrator.
Sec. 2.Appointment of Investment Manager
. The Employer may appoint one or more parties that are registered as investment
advisers under the Investment Advisers Act of 1940, banks, or insurance
companies to serve as an Investment Manager as defined in ERISA. The appointment
of any such Investment Manager and investment of the Trust Fund pursuant to such
appointment shall be subject to the following, notwithstanding any provisions of
this Trust Agreement to the contrary:
(a)Written notice of each such appointment shall be given to the Trustee a
reasonable time in advance of the effective date of the appointment. Such notice
shall state what portion of the Trust Fund is to be invested by the Investment
Manager and shall direct the Trustee to segregate such portion of the Trust Fund
into a separate account for such Investment Manager. Each such separate account
is referred to as an “Investment Account.”
(b)The Trustee shall not act on any direction or instruction of the Investment
Manager until the Trustee has been furnished with an acknowledgment in writing
by the Investment Manager that it is a fiduciary with respect to the Plan.




--------------------------------------------------------------------------------




(c)There shall be a written agreement between the Employer and each Investment
Manager. The Employer shall provide the Trustee with evidence of the appointment
of the Investment Manager.
(d)Among other matters, each such agreement with an Investment Manager shall
provide that:
(1)all directions given by an Investment Manager to the Trustee shall be in
writing, signed by an officer or partner of the Investment Manager or by such
other person as may be designated in writing by the Investment Manager.
Directions given electronically shall be deemed to be “in writing.”
(2)all settlement of purchases and sales shall be in the city where the Trustee
is located, or such other place as the Trustee may direct;
(3)the Trustee is to retain title to all assets included in an Investment
Account, as well as physical custody of such assets unless otherwise agreed to
in writing; and
(4)the Employer, by written notice to the investment manager and the Trustee,
may modify or terminate the authority of the Investment Manager.
(e)Payment of the cost of the acquisition, sale, or exchange of any security or
other property for an Investment Account shall be charged to that Investment
Account unless the agreement between the Employer and Investment Manager
provides otherwise.
(f)So long as the appointment of an Investment Manager is in effect, the
Investment Manager shall have full power, discretion, and authority to direct
the Trustee as to, and full responsibility for, investment of its Investment
Account and for the retention and disposition of any assets at any time included
in its Investment Account. The Investment Manager may direct the Trustee to
invest in equity securities of the Trustee or collective or mutual funds that
hold equity securities of the Trustee. The Investment Manger may also direct the
Trustee to invest in debt securities of the Trustee if the Investment Manager
qualifies as a qualified professional asset manager under prohibited transaction
class exemption 84-14 or satisfies another prohibited transaction exemption.
(g)The Investment Manager shall direct the Trustee with respect to the
tendering, voting, and other appurtenant rights applicable to all stocks and
other securities in the Investment Account.
(h)The Trustee shall make available to an Investment Manager copies of or
extracts from such portions of its accounts, books, or records relating to the
Investment Account of such Investment Manager as necessary or appropriate in
connection with the exercise of the Investment Manager’s function, or as the
Employer may direct.
(i)All charges (other than those covered in subsection (e) hereof) against each
Investment Account shall be made in such proportions as the Employer may direct
from time to time.
(j)If the authority of an Investment Manager is terminated and a successor
Investment Manager is not appointed, the Employer shall assume investment
discretion and responsibility over the assets held in an Investment Account and
the Investment Account shall be treated as a Named Fiduciary Account under Sec.
4.3. Until receipt of written notice of the termination of the authority of an
Investment Manager, the Trustee shall be fully protected in assuming the
continuing authority of such Investment Manager.
(k)Any direction by an Investment Manager shall be complete as to the terms with
respect thereto, and the Trustee shall have no obligation whatsoever to invest
or otherwise manage any asset of an Investment Account.
(l)An Investment Manager shall be entitled to receive such reasonable
compensation for its services as may be agreed upon with the Employer. Such
compensation shall be paid from the Trust Fund if not paid directly by the
Employer. The Trustee shall not be responsible for determining the
reasonableness of any compensation to be paid to an Investment Manager.
(m)The Employer agrees to indemnify the Trustee for and to hold it harmless
against any and all liabilities, losses, costs, or expenses (including legal
fees and expenses) of whatsoever kind and nature which may be imposed on,
incurred by, or asserted against the Trustee at any time by reason of actions
taken in accordance with directions of an Investment Manager or action omitted
because no such directions are given.




--------------------------------------------------------------------------------




Sec. 3.Directions of a Named Fiduciary
. The Employer shall have authority to direct the Trustee as to, and shall be
the Named Fiduciary with respect to, the investment and reinvestment of all of
the Trust Fund; provided, however, that the Employer may appoint one or more
additional Named Fiduciaries that shall have authority to direct the Trustee as
to the investment and reinvestment of all or a part of the Trust Fund. The
Trustee shall have no responsibility or authority to invest or reinvest any
portion of the Trust Fund. The Named Fiduciary may direct the Trustee to invest
in equity securities of the Trustee or collective or mutual funds that hold
equity securities of the Trustee. The designation of a Named Fiduciary by the
Employer and the investment of the Trust Fund pursuant to a direction by a Named
Fiduciary shall be subject to the following, notwithstanding any provisions of
this Trust Agreement to the contrary:
(a)If the Employer appoints another Named Fiduciary, written notice of each such
appointment shall be given to the Trustee a reasonable time in advance of the
effective date of the appointment. Such notice shall state what portion of the
Trust Fund is to be invested by the Named Fiduciary and shall direct the Trustee
to segregate such portion of the Trust Fund into a separate account for such
Named Fiduciary. Each such separate account is referred to in this section as a
“Named Fiduciary Account.”
(b)All directions given by a Named Fiduciary to the Trustee shall be in writing,
signed by the duly authorized person or persons as evidenced by a certificate
furnished pursuant to Section 1.4 hereof. Directions given electronically shall
be deemed to be “in writing.”
(c)All settlement of purchases and sales are to be in the city where the Trustee
is located, or such other place as the Trustee may direct.
(d)In all events the Trustee is to retain physical custody of or title to all
assets comprising a Named Fiduciary Account.
(e)The Employer, by written notice to the other Named Fiduciary and the Trustee,
may terminate the authority of a Named Fiduciary as to investments.
(f)Payment of the cost of the acquisition, sales, or exchange of any security
for a Named Fiduciary Account shall be charged to such Account.
(g)So long as the appointment is in effect of a Named Fiduciary who has
authority to direct the Trustee as to investment of a Named Fiduciary Account,
the Named Fiduciary shall have full power and authority to direct the Trustee as
to, and full responsibility for, investment of its Named Fiduciary Account and
for the retention and disposition of any assets at any time included in its
Named Fiduciary Account.
(h)The Named Fiduciary shall direct the Trustee with respect to voting, tender,
and other appurtenant rights on all stocks and other securities in a Named
Fiduciary Account.
(i)The Trustee shall make available to a Named Fiduciary copies of or extracts
from such portion of its accounts, books, or records relating to the Named
Fiduciary Account of such Named Fiduciary as necessary or appropriate in
connection with the exercise of the Named Fiduciary’s function, or as the
Employer may direct.
(j)All charges (other than those covered in subsection (f) above) against each
Named Fiduciary Account shall be made in such proportions as the Employer may
direct from time to time.
(k)If the authority of a Named Fiduciary is terminated and a successor Named
Fiduciary is not appointed, the Employer shall assume investment discretion and
responsibility over the assets held in a Named Fiduciary Account. Until receipt
of written notice of the termination of the authority of a Named Fiduciary, the
Trustee shall be fully protected in assuming the continuing authority of such
Named Fiduciary.
(l)Any direction by a Named Fiduciary shall be complete as to its terms, and the
Trustee shall have no obligation whatsoever to invest or otherwise manage any
assets of a Named Fiduciary Account.




--------------------------------------------------------------------------------




(m)If the fair market value of an asset in a Named Fiduciary Account is not
available when necessary for accounting and reporting purposes, the fair value
of the asset shall be determined in good faith by the Plan Administrator,
assuming an orderly liquidation at the time of such determination.
(n)The Trustee shall not be liable for any action it takes or refrains from
taking in accordance with proper directions of the Employer or any of its
authorized agents (including delegates and appointees). The Trustee shall not be
required to pay interest on any portion of the Plan assets held in the Trust
that is held un-invested at the direction of the Employer or any of its
authorized agents (including delegates and appointees). The Employer shall fully
indemnify the Trustee and hold it harmless from loss or liability, including
reasonable legal fees and costs, which the Trustee sustains in discharging its
duties and responsibilities under this Agreement, unless such loss or liability
results from the Trustee’s violation of the terms of this Agreement. Such loss
or liability would include any non-recoverable consideration paid to acquire
Employer securities from, or not received in selling Employer securities to, a
“party in interest” or “disqualified person,” which amount was later determined
part of “adequate consideration,” or in excess thereof, by the Internal Revenue
Service or other governmental authority.
Sec. 4.Directions by Participants and Beneficiaries
. If the Plan allows Participants and/or Beneficiaries to direct the investment
of their accounts, the following provisions shall apply:
(a)The Employer (or other individual or entity appointed pursuant to Sec. 4.3),
as Named Fiduciary, shall in its sole discretion select the investment funds
available to Participants within the investments authorized under Sec. 4.1
hereof. The Employer hereby directs the Trustee to invest the account of each
participant and beneficiary in the Employer-selected investment funds in
accordance with the directions of the Participants and Beneficiaries. Direction
of Participants and Beneficiaries shall be communicated to the Trustee as
specified in the Plan, or by the Plan Administrator if the Plan does not specify
a method. If permitted by the Plan or the Plan Administrator under the previous
sentence, such directions may be given indirectly through a recordkeeper for the
Plan or the Plan Administrator. The selection of investment funds by the
Employer shall be subject to the terms of Sec. 4.3, and the Trustee shall have
no responsibility or obligation to review the investment options selected by the
Employer. The Employer may also terminate investment funds or merge an
investment fund into another investment fund. The Trustee shall have no
discretion or authority regarding the selection of the investment funds
available to Participants and Beneficiaries.
(b)Income and proceeds on sales of investments of each investment fund shall be
reinvested in the same Fund.
(c)Any income, loss or expense with respect to investments held separately for
an account, and any contributions or distributions with respect to each account,
shall be separately charged or credited, as the case may be, to that account.
(d)If a Participant or Beneficiary does not direct the Trustee as to the
investment of his or her account, the Employer shall direct the Trustee as to
the investment of the account.
(e)If permitted by the Plan, Participants and Beneficiaries may direct the
investment of their accounts into self-directed accounts. The administration of
such accounts shall be governed by a separate agreement applicable to those
accounts.
Sec. 5.Loans to Participants
. If authorized by the Plan, the Trustee shall make loans to Participants on
direction of the Plan Administrator. Such direction may be communicated through
a recordkeeper on behalf of the Plan Administrator. Each such direction shall be
complete with respect to the terms of the loan, the Trustee shall have no
discretion with respect thereto. The Plan Administrator shall be responsible for
the administration of participant loans, including declaring any such loans in
default.




--------------------------------------------------------------------------------




Sec. 6.Voting and Tendering of Employer Securities
. The following provisions shall apply to the voting and tendering of any
Employer Securities held in the Trust:
(a)If the Plan permits Participants and Beneficiaries to vote Employer
Securities held in their accounts, the Plan Administrator shall deliver proxy
and related materials to each Participant and Beneficiary holding such
securities in their accounts. The Trustee shall vote such Employer Securities in
accordance with the directions given by the Participants and Beneficiaries on
the proxy. Participants and Beneficiaries directing the Trustee on voting
Employer Securities shall be considered Named Fiduciaries for this purpose and
for voting shares for which proper voting directions are not received by the
Trustee from either the Participants and Beneficiaries or the Plan
Administrator. The Trustee may establish reasonable procedures and deadlines in
order to facilitate this voting procedure. The Plan Administrator, as a Named
Fiduciary, shall direct the Trustee how to vote those Employer Securities for
which the Trustee has not received proper voting directions from Participants
and Beneficiaries by the applicable deadline. If the Plan Administrator does not
direct the Trustee on how to vote such Employer Securities, the Trustee shall
vote such Employer Securities in the same proportion as the Employer Securities
which were voted by Participants and Beneficiaries. In all cases, the Trustee
shall have no discretion regarding the voting of Employer Securities. If the
Plan does not permit Participants and Beneficiaries to vote Employer Securities
on all matters subject to shareholder vote, this Sec. 4.6(a) shall only apply to
those matters on which the Plan does permit Participants and Beneficiaries to
vote; other matters shall be governed by Sec. 4.6(b).
(b)If the Plan does not permit Participants and Beneficiaries to vote Employer
Securities held in their accounts, the Plan Administrator, in its discretion as
a named fiduciary, shall direct the Trustee on how the Employer Securities shall
be voted. If the Plan Administrator does not direct the Trustee on how to vote
Employer Securities, the Trustee shall not vote such Employer Securities. In all
cases, the Trustee shall have no discretionary authority over the voting of
Employer Securities.
(c)If the Plan permits Participants and Beneficiaries to give directions to the
Trustee with respect to the tendering of Employer Securities held in their
accounts, upon the receipt of a bona fide tender offer for some or all of the
Employer Securities held in the Trust, the Plan Administrator shall deliver to
each Participant and Beneficiary a notification and related materials describing
the tender offer and shall solicit from each such Participant and Beneficiary
directions with respect to whether the Trustee shall tender the shares of
Employer Securities held in their accounts. The Trustee may establish reasonable
procedures and deadlines in order to facilitate this tendering procedure. The
Trustee shall tender shares of Employer Securities as directed by the
Participants and Beneficiaries. Participants and Beneficiaries shall be
considered named fiduciaries for purposes of this Sec. 4.6(c). Participants and
Beneficiaries who do not properly direct the trustee to tender or not to tender
shall be deemed to have directed the Trustee not to tender the Employer
Securities held in their accounts.
(d)If the Plan does not permit Participants and Beneficiaries to tender Employer
Securities held in their accounts, the Plan Administrator, in its discretion as
a named fiduciary, shall direct the Trustee on how the Employer Securities shall
be tendered. If the Plan Administrator does not direct the Trustee on how to
tender Employer Securities, the Trustee shall not tender such Employer
Securities. In all cases, the Trustee shall have no discretionary authority over
the tendering of Employer Securities.
(e)The Plan Administrator may appoint another entity as a named fiduciary for
the purpose of voting and/or tendering Employer Securities for any matter under
this Sec. 4.6. The Plan Administrator shall furnish the Trustee with written
notice of such appointment and the appointee’s acceptance of the appointment.
Article V - CO-TRUSTEES
Sec. 1.Co-trustee




--------------------------------------------------------------------------------




. The Trustee shall be the sole trustee under this Trust Agreement. If another
entity (including all persons, corporate or individual) is appointed by the
Employer as a trustee of the Plan, the Trustee and the other entity shall not be
considered co-trustees. Rather, each trustee shall be solely responsible for the
assets it possesses and for purposes of allocating fiduciary responsibility and
liability, the Trust Fund shall be considered as two separate trusts, each
governed solely by the trust agreement applicable to that portion of the overall
trust fund. If any assets of the Trust are to be transferred to another trustee,
before the appointment of any such entity shall be effective, the Trustee shall
be furnished with written evidence satisfactory to it of the appointment of such
person as a trustee and of such entity’s acceptance of the trusteeship. The
Employer shall be responsible for notifying any trustee of the termination of
another trustee and for redistributing the Trust Fund among the remaining
trustees or any successor trustee.
Sec. 2.Bonding
. Any individual appointed as Trustee hereunder shall give such bond for the
faithful performance of duty hereunder as the Employer shall require. The
premium therefore shall be paid from the trust fund if not paid directly by the
Employer.
Article VI -
CHANGE IN TRUSTEE

Sec. 1.Resignation
. The Trustee may resign at any time by giving thirty days’ advance written
notice to the Employer, or such shorter period of time as may be mutually agreed
upon by the Employer and the Trustee.
Sec. 2.Removal
. The Employer may remove any Trustee by giving thirty days’ advance written
notice to the person being removed, or such shorter period of time as may be
mutually agreed upon by the Employer and the Trustee.
Sec. 3.Successor
. In the event of the resignation or removal of a Trustee, the Employer shall
promptly appoint a successor; if no appointment of a successor is made by the
Employer within a reasonable time after resignation or removal of the Trustee,
either the Trustee or the Employer may petition any court of competent
jurisdiction to appoint a successor, after such notice, if any, solely to the
Employer and the retiring Trustee, as such court may deem proper and suitable.
The retiring Trustee shall be furnished with written notice from the Employer or
the court, as the case may be, of the appointment of the successor, and shall
also be furnished with written evidence of the successor’s acceptance of the
trusteeship. If a successor trustee cannot be located, either before or after
application has been made to any court, the chief executive officer of the
Employer, or similarly situated individual if there is no chief executive
officer, shall assume trustee responsibilities over the Trust Fund.
Sec. 4.Duties on Succession
. Every successor trustee accepting a trusteeship under this Trust Agreement
shall have all the right, title, powers, duties, exemptions, and limitations of
the Trustee hereunder. No predecessor trustee shall have any right, title, or
interest in the Trust Fund except as hereinafter provided in the case of the
replacement of a sole trustee. If a trustee being replaced is then the sole
trustee hereunder, such trustee shall, upon the appointment and acceptance of a
successor trustee, transfer and deliver the assets of the Trust Fund to the
successor, after reserving such reasonable amount as it shall deem necessary to
provide for its fees and expenses and any sums chargeable against the Trust Fund
for which it may be liable. Any predecessor trustee shall do all acts necessary
to vest title of record in the successor trustee. The Trustee shall not be in
any way liable or responsible for anything done or omitted to be done by any
trustee prior the Trustee’s acceptance of the trusteeship, nor shall the Trustee
have any duty to examine the




--------------------------------------------------------------------------------




administration of the Trust prior to such acceptance. If the Trustee is a
successor trustee, the Trustee may retain all existing investments of the Trust,
including any securities of the Trustee which were held by the predecessor
trustee, unless directed otherwise by the Employer. The Employer shall indemnify
and hold the Trustee harmless for any liability arising out of the acts or
omissions of any predecessor trustee.
Sec. 5.Changes in Organization of Trustee
. If any corporate trustee acting hereunder is merged with another corporation
or association, or is succeeded by another corporation or association, through
consolidation or otherwise, the acquiring corporation or association shall
thereupon become Trustee hereunder. When authorized by statute or court order
any corporate trustee acting hereunder may permit itself to be succeeded as such
corporate trustee by another corporation or association in which case the
acquiring corporation or association shall thereupon become Trustee hereunder.
In each case the acquiring corporation or association shall be Trustee of the
Trust as though specifically so named herein. Notwithstanding the foregoing
provisions of this section, an acquiring corporation or association shall become
Trustee hereunder only if it has trust powers and is formed under the laws of
the United States of America or any subdivision thereof.
Article VII -
MISCELLANEOUS

Sec. 1.Benefits May Not Be Assigned or Alienated
. Except as otherwise expressly permitted by the Plan or by law, the interests
of persons entitled to benefits under the Plan or this Trust Agreement may not
in any manner whatsoever be assigned or alienated, whether voluntarily or
involuntarily, or directly or indirectly.
Sec. 2.Incompetent Payee
. If in the opinion of the Plan Administrator a person to whom the Trustee is
directed to make one or more payments is disabled from caring for his or her
affairs because of mental condition, physical condition, or age, the Plan
Administrator may direct that payment due such person be made to such person’s
guardian, conservator, or other legal personal representative, including under a
Uniform Transfer or Gifts to Minors Act or similar law, upon furnishing the Plan
Administrator with evidence satisfactory to the Plan Administrator of such
status. Prior to the furnishing of such evidence, the Trustee may be directed by
the Plan Administrator to make payments due the person under disability, for
such person’s use and benefit, to any person or institution then in the opinion
of the Plan Administrator caring for or maintaining the person under disability.
The Trustee shall have no liability with respect to payments so made. The
Trustee shall have no duty to make inquiry as to the competence of any person to
whom it is directed to make payment.
Sec. 3.Evidence
. Evidence required of anyone under this Trust Agreement may be by certificate,
affidavit, document, or other instrument which the person acting in reliance
thereon considers to be pertinent and reliable, and to be signed, made, or
presented by the proper party.
Sec. 4.Written Direction
. If a provision of this agreement requires that a communication or document be
provided to the Trustee in writing or written form, that requirement may also be
satisfied by a facsimile transmission, electronic mail or other electronic
transmission of text (including electronic records attached thereto), if the
Trustee reasonably believes such communication or document has been signed, sent
or presented (as applicable) by any person or entity authorized to act on behalf
of the Employer or Plan Administrator. If this agreement requires that a
communication or document be signed, an electronic signature satisfies that
requirement. Any electronic mail or other electronic transmission of text will
be deemed signed by the sender if the sender’s name or electronic address
appears as part of, or is transmitted with, the electronic record. The Trustee
will not incur any liability to anyone resulting from actions taken in good
faith




--------------------------------------------------------------------------------




reliance on such communication or document. Nor shall the Trustee incur any
liability in executing instructions from any person or entity authorized to act
on behalf of the Employer or Plan Administrator prior to receipt by it of notice
of the revocation of the written authority of such person or entity.
Sec. 5.Dealings of Others with Trustee
. No person (corporate or individual) dealing with the Trustee shall be required
to see to the application of any money paid or property delivered to the Trustee
or to determine whether the Trustee is acting pursuant to any authority granted
to it under this Trust Agreement.
Sec. 6.Audits
. The Employer shall have the right to cause the books, records, and accounts of
the Trustee that relate to the Plan to be examined and audited by independent
auditors designated by the Employer at such times as the Employer may determine,
and the Trustee shall make such books, records, and accounts available for such
purposes at all reasonable times.
Sec. 7.Trustee Warranty Against Conviction
. A person accepting trusteeship hereunder warrants that such person has not
been convicted of or imprisoned for a crime preventing such person under the
provisions of ERISA from serving as Trustee hereunder.
Sec. 8.Corporate Change and Litigation
. The Employer will timely notify the Trustee of any change in corporate
structure or collective bargaining agreements that may have impact on the Plan.
In addition, the Employer will notify the Trustee of any pending significant
litigation against the Plan, any fiduciary to the Plan, and disclose the details
of such litigation to the Trustee in a timely fashion.
Sec. 9.Successors
. The provisions of this Trust Agreement shall be binding on the Employer and
its successors. If a successor to the Employer or a purchaser of all or
substantially all of the Employer’s assets elects to continue the Plan, such
successor or purchaser shall be substituted for the Employer under this Trust
Agreement.
Sec. 10.Waiver of Notice
. Any notice required under this Trust Agreement may be waived by the person
entitled thereto.
Sec. 11.Headings
. Headings at the beginning of articles and sections are for convenience of
reference, shall not be considered a part of this Trust Agreement, and shall not
influence its construction.
Sec. 12.Use of Compounds of Word “Here”
. Use of the words “hereof”, “herein”, “hereunder”, or similar compounds of the
word “here” shall mean and refer to the entire Trust Agreement unless the
context clearly indicates otherwise.
Sec. 13.Construed as a Whole
. The provisions of this Trust Agreement shall be construed as a whole in such
manner as to carry out the provisions thereof and shall not be construed
separately without relation to the context.
Sec. 14.Counterparts
. This Trust Agreement may be executed in any number of counterparts, each of
which shall be deemed an original. Such counterparts shall constitute but one
and the same instrument, which may be sufficiently evidenced by any one
counterpart.




--------------------------------------------------------------------------------




Sec. 15.Fees Paid to Trustee and Affiliates
. The Employer, in its fiduciary capacity, acknowledges that the Trustee and its
affiliates may receive, directly or indirectly, fees and expenses from mutual
funds in which the Plan is invested and from the investment advisers and service
providers of such funds. Such fees and expenses are in addition to the fees and
expenses charged directly to the Employer or the Plan by the Trustee and its
affiliates. The adoption of the Trust by the Employer shall constitute the
Employer’s approval of such additional fees and expenses, provided that the
Employer had, prior to the payment of such fees and expenses, received a current
prospectus for the mutual funds and a disclosure of the fees charged directly to
the Employer or Plan by the Trustee and its affiliates.
Sec. 16.Information Exchange and Security
. The Trustee shall reasonably rely on the information provided by the Employer
and its authorized agent in performing its duties in this Agreement. Any
confidential or sensitive information must be exchanged between the Trustee and
the Employer in a secure manner that is acceptable to the Trustee and the
Employer with respect to information security. Both parties agree to comply with
all applicable laws and conform to generally accepted information security
standards for the processing of Employer and participant information, and to
work cooperatively in addressing any issues regarding the security and
safekeeping of such information. The Employer acknowledges that timely receipt
of appropriate information is a prerequisite to the performance of the Trustee’s
duties under this Agreement. The Employer agrees to promptly and securely
provide any information reasonably requested by the Trustee to enable the
fulfillment of its responsibilities under this Agreement, and to sign
certifications and other documentation related to the responsibilities expressed
in this Agreement. The Trustee shall have no obligation to perform any of the
services described in or contemplated by this Agreement, unless and until a
reasonable time after all information it reasonably may request has been
provided by the Employer or its authorized agent.
Sec. 17.Force Majeure
. Notwithstanding anything to the contrary contained herein, the Trustee shall
not be responsible or liable for any losses to the Trust Fund resulting from any
event beyond the reasonable control of the Trustee, including but not limited to
nationalization, strikes, expropriation, devaluation, seizure, eminent domain or
similar action by any governmental authority; or enactment, promulgation,
imposition or enforcement by any such governmental authority of currency
restrictions, exchange controls, levies or other charges affecting the Trust’s
property; or the breakdown, failure or malfunction of any utility,
telecommunication, or computer systems; or any order or regulation of any
banking or securities industry including changes in market rules and market
conditions affecting the execution or settlement of transactions; or poor or
incomplete data provided by the Employer; or acts of war, terrorism,
insurrection or revolution; or acts of God; or any other similar event.
Article VIII -
AMENDMENT AND TERMINATION

Sec. 1.No Diversion
. The Trust Fund shall be for the exclusive purpose of providing benefits to
Participants under the Plan and their Beneficiaries and defraying reasonable
expenses of administering the Plan. Such expenses may include premiums for the
bonding of Plan officials required by ERISA. No part of the corpus or income of
the Trust Fund may be used for, or diverted to, purposes other than for the
exclusive benefit of Participants or their Beneficiaries or payment of Plan
expenses, and no amendment shall be effective if it causes such diversion.
Notwithstanding the foregoing:
(a)If any contribution or portion thereof is made by the Employer by a mistake
of fact, the Trustee shall, upon written direction of the Employer, return such
contribution or portion thereof to the Employer within one year after the
payment of the contribution to the Trustee.




--------------------------------------------------------------------------------




However, earnings attributable to such contribution or portion thereof shall not
be returned to the Employer but shall remain in the Trust Fund, and the amount
returned to the Employer shall be reduced by any losses attributable to such
contribution or portion thereof.
(b)Contributions by the Employer are conditioned upon initial qualification of
the Plan under Code Section 401(a). If the Plan receives an adverse
determination letter from the Internal Revenue Service with respect to such
initial qualification, the Trustee shall, upon written direction of the
Employer, return the amount of such contribution to the Employer within one year
after the date of denial of qualification of the Plan; provided, however, that
the application for qualification must have been submitted to the Internal
Revenue Service by the time prescribed by law for filing the Employer’s federal
income tax return for the taxable year in which the Plan is adopted, or by such
later date as the Secretary of the Treasury may prescribe. For this purpose, the
amount to be so returned shall be the contributions actually made, adjusted for
the investment experience of and any expenses chargeable against, the portion of
the Trust Fund attributable to the contributions actually made.
(c)Contributions by the Employer are conditioned upon the deductibility of each
contribution under Code Section 404. To the extent the deduction is disallowed,
the Trustee shall, upon written direction of the Employer, return such
contribution to the Employer within one year after the disallowance of the
deduction. However, earnings attributable to such contribution (or disallowed
portion thereof) shall not be returned to the Employer but shall remain in the
Trust Fund, and the amount returned to the Employer shall be reduced by any
losses attributable to such contribution (or disallowed portion thereat).
In the case of any such return of contributions, the Employer shall cause such
adjustment to be made to the Accounts of Participants as it considers fair and
equitable under the circumstances.
Sec. 2.Amendment
. Subject to the provisions of Sec. 8.1 hereof, this Trust Agreement may be
amended at any time or from time to time and in any manner by a written
agreement of the Trustee and the Employer, in the case of a corporation, by
action of its board of directors or by an officer duly authorized to make such
an amendment by action of the board of directors, which specifically states that
it is an amendment of this Trust Agreement. The provisions of any such amendment
may be made applicable to the Trust Fund as constituted at the time of the
amendment as well as to the part of the Trust Fund subsequently acquired.
Sec. 3.Termination of Plan
. If the Plan is terminated, this Trust shall nevertheless continue in effect
until the Trust Fund has been distributed in accordance with the provisions of
the Plan pursuant to directions under Sec. 3.1(c) hereof.
Sec. 4.Transfer to Other Funding Agency
. If pursuant to directions under Sec. 3.1(c) hereof the entire Trust Fund is
transferred to a funding agency for the Plan that is not a Trustee, this Trust
shall thereupon terminate.




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Employer and the Trustee have caused this Trust
Agreement to be executed by their duly authorized officials, as of the day and
year first above written.
Oceaneering International, Inc. (the “Employer”)
By     /S/ DAVID K. LAWRENCE
Its     VICE PRESIDENT
WELLS FARGO BANK, N.A.
By     /S/ SONDRA JOHNSON
Its     Vice President




